Strife v Wieczorek (2021 NY Slip Op 01620)





Strife v Wieczorek


2021 NY Slip Op 01620


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, CURRAN, AND DEJOSEPH, JJ.


289 CA 20-00975

[*1]JAMES STRIFE, PLAINTIFF-APPELLANT,
vALEC J. WIECZOREK, II, AS EXECUTOR OF THE ESTATE OF SALLY C. JEWELL, DECEASED, DEFENDANT-RESPONDENT, AND CHRISTINE M. BERNARD, DEFENDANT. 


CAMARDO LAW FIRM, P.C., AUBURN (JUSTIN T. HUFFMAN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
WEAVER MANCUSO BRIGHTMAN PLLC, ROCHESTER (JOHN A. MANCUSO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered January 6, 2020. The order, among other things, dismissed the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court